Caton, C. J. After all, the whole of this case is resolved into this simple inquiry, whether the Common Council has exceeded its legitimate authority, in allowing the railroad track to be laid in Water street, and in raising the grade of Randolph street so as to pass over Water street. If it has not, the law is too well settled to admit of dispute at this day, that the city is not liable for damages resulting from the exercise of such lawful authority. We have no doubt that the habendum clause of the deed, by which the plaintiff conveyed a portion of Water street to the city, for the purposes of a street, and none other, restricts the use of the premises to that of a street alone. But they have no right to use any of the other streets of the city, for purposes other than those of streets. Their power over this, is the same as over any other street—neither more nor less. Then the question recurs, what is the legitimate use of the street by the Common Council? That too, is well settled. It is the settled law of this court, as well as in most of the other States of this Union, that it is a legitimate use of a street or highway, to allow a railroad track to be laid down in it, and for doing so, the city is not liable for any damages which may accrue to individuals. Cases are constantly occurring where individuals are incommoded, and thus really damaged, in this way, for which the law can afford no remedy. Sometimes portions of a street are occupied by building materials, to the great inconvenience of a neighbor, but he must submit to it from necessity, and without compensation. So, too, of the complaint that the grade of Randolph street has been raised at the crossing of Water street, so as to preclude passage from one to the other except by a flight of stairs. The grade of streets is within the exclusive control of the Common Council, and the law is well settled that individuals who are discommoded thereby, must submit, without compensation, to such improvements for the general good. The grade of the streets in a large portion of this very city, has been so raised as to compel proprietors to raise their buildings at a very great expense; but we have decided following a rule well settled elsewhere, that the city may do this without compensation to the owners of property upon the street. It seems to us that all the principles involved in this case, have been long and well settled, and we can have no difficulty in arriving at a satisfactory conclusion. Indeed, it is impossible to arrive at but one conclusion, without overturning principles of law long settled and well established. We must affirm the judgment. Judgment affirmed.